Citation Nr: 1143269	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-08 949	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than an adjustment disorder with mixed features), to include post-traumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from September 1971 to September 1973.  He did not serve in the Republic of South Vietnam and it is not otherwise contended that he participated in combat.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Historically, a June 1994 rating decision denied service connection for a nervous condition and the Veteran was notified of this denial (describing the claimed disability as an adjustment disorder with mixed features) by RO letter of July 1994.  The Veteran did not appeal that decision.  

In June 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Newark, New Jersey.  A transcript of that proceeding is of record.  

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

At the time of the 1994 rating decision the RO did not address the matter of service connection for either PTSD or schizophrenia.  In this regard, there are specific regulations governing procedural matters in cases of claims for service connection for PTSD, including steps that must be taken to verify any possible stressor(s), and there are specific law and regulations governing claims for certain chronic diseases, e.g., schizophrenia, which manifest within one year of discharge from active service.  At the travel Board hearing it was stipulated that the claim now before the Board was a new claim which was "independent and separate" from the claim adjudicated in 1994 and, so, there was no requirement for the submission of new and material evidence.  See page 2 of the transcript of that hearing.  Therefore, new and material evidence is not required in this case as the claim now before the Board differs from the claim addressed in 1994, i.e., service connection for an adjustment disorder with mixed features.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) during his active duty and reserve duty and service personnel records are on file.  His STRs during his active duty and reserve duty are negative for signs, symptoms, history, complaints, evaluation or treatment for psychiatric disability and at his August 1973 service discharge examination he was psychiatrically normal.  His service personnel records include an August 1973 Enlisted Efficiency Report in which it was reported that the Veteran had the potential to be an outstanding soldier but failed to realize his full capabilities.  His off duty conduct was occasionally poor.  His work performance was sometimes excellent but generally inconsistent.  

In the Veteran's original 1993 claim for service connection for an acquired psychiatric disorder he reported that while on active duty and stationed in Germany he had seen a 2 1/2 truck containing servicemen go off of a mountainside.  While at Ft. Dix, New Jersey, he had seen a serviceman accidentally shot while on a firing range.  

The Veteran underwent VA hospitalization from September to December 1993.  He had been drinking heavily since the death of his girlfriend.  The discharge diagnoses were an adjustment disorder with mixed emotional features, alcohol abuse, and dysthymia; as well as a history of alcoholic hepatitis. 

On VA examination in October 1993 it was noted that the Veteran was a VA inpatient, having sought hospitalization after the death of his girlfriend from an overdose.  Following this he had become depressed and had sleep disturbance and flashbacks of inservice incidents.  He had had VA treatment two years earlier at the Lyons VA Medical Center for alcoholism, having been treated in an Alcohol Rehabilitation Unit.  He had drunk regularly since then.  He was felt to be an unreliable historian.  He reported having been somewhat overwhelmed during basic training.  He reported experiencing a traumatic incident during service from a close call during training with a live grenade.  He felt he had been abused and maltreated by his drill instructors.  He reported that while in Germany he had been unable to travel in a supply truck and that this truck had a crashed causing the death of the driver, such that the Veteran felt that he had narrowly escaped death.  He frequently dreamed of this.  He had received no psychiatric treatment during service.  The diagnoses were an adjustment disorder with mixed features; alcohol abuse/dependence disorder; and a mixed personality disorder.  

VA outpatient treatment (VAOPT) records show that schizophrenia was diagnosed in November 2001.  In February 2001 he had auditory hallucinations.  An April 2004 VAOPT record shows that the Veteran complained of hearing the voice of his drill sergeant.  He had nightmares of the sergeant slapping him and requesting him to be in a "monkey" position.  Also, the Veteran had hit his girlfriend when he was not aware of it.  During the interview, he slapped himself, stating that the voices were telling him to do so.  A December 2007 VAOPT record reflects that the Veteran questioned why he did not have a diagnosis of PTSD.  He spoke of being easily angered and being hypervigilant.  The diagnoses were schizophrenia and PTSD.  

The Veteran's claim for service connection for PTSD and schizophrenia was received in August 2008.  

By RO letter of September 2008 the Veteran was provided notice of the Veterans Claims Assistance Act.  By RO letter of October 2008 he was requested to provide information concerning any personal assault during his military service and specific types of evidence that might suffice for this purpose were listed.  

At the June 2011 travel Board hearing it was clarified that the claim for service connection for PTSD was based upon a personal assault.  Page 3 of the transcript.  The service representative stated that contrary to one basis for the RO denial of service connection for PTSD, VA clinical records demonstrated that the Veteran had a diagnosis of PTSD, and the other RO basis for denial was that there was an unverifiable stressor.  Page 3.  It was asserted that the Veteran's treatment (by a drill instructor) during his time in basic training was, or quite possibly could be, the reason(s) for his having PTSD.  Page 3.  

The Veteran testified that during basic training he had been in charge of other recruits and when one of them was out of line it was the Veteran that would be punished by the drill instructor, e.g., being smacked (slapped) on the head.  Page 4.  He had also been made to perform the "monkey stomp" which consisted of being in a kneeling position, with knuckles on the ground, and then jumping upwards, scraping the knuckles.  Pages 4 and 5.  This had been embarrassing and, also, the Veteran had received so many punishments because of the misbehavior of other recruits of whom he was in charge that he had thought of going absent without leave.  Pages 6 and 7.  Later, he had had a girlfriend who had informed the Veteran that during the night he had punched her and the Veteran stated that this was because he had dreamed of punching the drill instructor.  Page 7.  He now avoided other people and particularly did not like others being physically close to him while at the same time rapidly moving their hands because this caused him to think that they were going to attack him.  After basic training, he left Ft. Dix and went to Ft. Jackson for Advanced Infantry Training (AIT).  Page 8.  

The Veteran testified that while at Ft. Jackson he had recurrent thoughts of the events that had occurred at Ft. Dix.   His unit had originally been scheduled to go to Vietnam but only half of his unit had gone, without him, and he was later told that they had all been blown up.  Also, the Veteran had been scheduled to drive a truck to upstate New York but had been unable to do so because he was not feeling well; and he was told that the truck had over turned and the solider that took his place had been killed.  After this the Veteran began drinking alcohol.  Page 9.  

The Veteran testified that he believed that it had been while he was at Ft. Jackson that he had first developed psychiatric problems in that he had had flashbacks and dreams about his drill instructor.  He had first sought treatment in the 1990s when he had gone to VA for help and had been placed in a locked ward because he was suicidal.  Page 10.  Just prior to discharge from that facility he had informed the staff that he would no longer drink alcohol and, in fact, since that time he had not abused alcohol.  While he had been in Germany during his military service he had thought that drinking alcohol had helped prevent his having flashbacks about the soldier that died in the truck accident.  Page 11.  After discharge from active service in 1973 he had remained in the reserves.  He was uncertain but felt that he had not provided any information to anyone in the military reserves about his problems.  Pages 11 and 12.  

The Veteran testified that during basic training it was only he who had been made to perform the "monkey stomp."  The Veteran identified an individual (by name) who had witnessed these events.  Page 18.  The Veteran was advised to locate this individual and obtaining a supporting statement from this person or, alternatively, to provide sufficient information for VA to contact the individual for the purpose of obtaining a statement supporting the Veteran's claim.  Page 19.  The Veteran stated that he did not know where this individual now lived except that he lived in Trenton, New Jersey.  Page 19.  Another individual who might have helpful information about the Veteran's claim had lived in Germantown.  Page 20.  When asked about his having been provided with any information about his performance during military service, the Veteran stated that he had done well during service and had not gotten into any trouble.  Page 23.  Also, during his basic training, despite being slapped and made to perform "monkey stomps", he had not sought any other duty assignments.  However, after his basic training he had been told by his mother that he had changed and that he was meaner.  Pages 24 and 25.  

The Veteran testified that he had once been sociable but now preferred to be alone.  He no longer enjoyed things in the way that he had in the past.  Page 25.  The Veteran was informed that he could submit statements from his mother and from others as to any changes in his behavior during and after his military service.  The Veteran stated that while his mother was still alive, she now had dementia and, so, she would not be able to provide any information.  As to any siblings or other relatives, he was not close to his brother or his family.  Page 26. 

The presiding Veterans Law Judge informed the Veteran that what was lacking in his claim for service connection for PTSD was corroborating evidence of his stressors but that he could provide lay statements from service comrades, including the service comrade that now lived in Trenton, in support of his having sustained a personal assault from his drill instructor, as well as supporting statements from others as to behavioral changes during and after service or his performance during service.  Page 27.  He was encouraged to contact any sibling, neighbors, friends or girlfriends to obtain supporting statements.  Page 28.  The Veteran was given 30 days to obtain a supporting statement from the service comrade that now lived in Trenton.  Pages 29 and 30.  

Subsequently, a notarized statement from R. W. (the person the Veteran identified as living in Trenton) in June 2011 indicates that had been in basic training with the Veteran and had witnessed the Veteran, on numerous occasions, being smacked around by their drill instructor and being made to do "monkey stands."  The Veteran had then become very emotional and began to withdraw to himself.  

Also, a notarized statement was received in June 2011 from L. R. (the girlfriend that the Veteran identified as being the one whom he had hit during his sleep) in which she reported that one night while asleep the Veteran had punched her in the mouth.  Upon awakening he stated that he had been dreaming about how he had been abused by his drill instructor.  She had informed the Veteran's mother of this.  The Veteran's mother had told her that she had noticed a change in the Veteran when he had returned from the Army.  On one occasion after returning home, the Veteran had had some children in the backyard marching as if they were soldiers and if they did something he didn't like, he had them jump up and down like a monkey.  Also, he had been angry.  His mother had not, at that time, understood why he had behaved in that manner.  

From the foregoing the Board is of the opinion that additional information concerning putative stressors should be obtained from the Veteran.  Additionally, inasmuch as it appears that the Veteran has not been employed for a number of years the question arises whether he has filed for disability benefits from the Social Security Administration (SSA) and, if so, those records should be obtained as well as the records of his 1991 treatment at an Alcohol Rehabilitation Unit at the Lyons VA Medical Center in 1991.  Further, he should be afforded a VA nexus examination to determine the nature of any and all psychiatric disorders that he now has, particularly as to whether any acquired psychiatric disorder is of service origin or schizophrenia manifested within one year of his discharge from active service in September 1973.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records of treatment at an Alcohol Rehabilitation Unit at the Lyons VA Medical Center in 1991.  Take the appropriate steps to determine whether in 1991 he was hospitalized at the Lyons VA Medical Center.  If obtained, associate these records with the claim file.  

2.  Although the Veteran has been previously asked to provide detailed information concerning his stressors (other than being harassed and assaulted during basic training, as to which he concedes there is no confirmatory documentation), contact the Veteran and ask that he provide as much specific and identifying information as to the (1) accidental shooting of a fellow servicemen on a rifle range during basic training at Ft. Dix; and (2) the incident in Germany when he did not ride in a truck that subsequently crashed killing one or more other servicemen.  

As to the first, the Veteran should be requested to be a precise as possible as to date on which the accidental shooting occurred, within 60 days, and the name of the individual that was shot.  

As to the second, the Veteran should be requested to be as precise as possible with respect to the date (within 60 days) and geographic location in Germany concerning the truck crash. 

Based upon the information provided, the appropriate steps should be taken to locate and obtain any confirmatory military sources of information concerning both putative stressors.  

3.  Contact the Veteran and request that he clarify whether he has received, has claimed or is claiming SSA disability benefits.  If he responds in the positive, take the appropriate steps to obtain all records relating to such claim.  

4.  After, and only after, obtaining (a) all relevant stressor information, (b) records of the Veteran's treatment at an Alcohol Rehabilitation Unit at the Lyons VA Medical Center in 1991, and (c) SSA records, if any, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  

The RO is to inform the examiner of any stressor(s) which are designated verified, and that only the verified stressor(s) may be used as a basis for a diagnosis of PTSD. 

The claims folder and a separate copy of this remand should be made available to and reviewed by the examiner prior to the examination, and the examiner should acknowledge such review in the examination report.  All necessary tests should be conducted. 

The examination report should contain a detailed account of all manifestations of any psychiatric disability found to be present.  

The examiner should render an opinion as to whether the Veteran now has any acquired psychiatric disorder which is of service origin.  

Also, the examiner should render an opinion as to whether any psychotic disorder, e.g.., schizophrenia, which the Veteran now has manifested to a degree of ten percent or more within one year after the Veteran's discharge from active service in September 1973.  

Specifically, the examiner should state whether the Veteran has developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; or, was such a disorder caused by any incident or event that occurred during service, to include any verified in-service stressor ?

The examiner must also rule in favor of or exclude a diagnosis of PTSD.  The examiner should provide a complete rationale for any opinions provided.  If the examiner diagnoses the Veteran as having PTSD, then the examiner should indicate the verified stressor(s) underlying that diagnosis.  

Specifically, the examiner should state whether the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to any verified in-service stressor? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.  

The examiner is requested to answer the questions posed with use of the "as likely," "more likely," or "less likely" language.  The examiner is also asked to provide the rationale used in formulating his or her opinion in the written report. 

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

The report of the psychiatric examination should be associated with the Veteran's claims folder. 

5.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause may result in the denial of the claim for service connection.  

6.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completion of the foregoing and after undertaking any further development deemed warranted by the record, the RO must readjudicate the Veteran's claim on the merits.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

